DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wastberg (US 6,608,591).

    PNG
    media_image1.png
    424
    343
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    439
    399
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    390
    405
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    310
    398
    media_image4.png
    Greyscale


Regarding claim 1, Wastberg discloses in Fig 1, 8, and 10 above a dual beam antenna 
comprising:
a plurality of radiating elements; and
a 2x3 beamforming network (Fig 1, 8, and 10 all shown two inputs, three outputs beamforming network), comprising:
a first input port (i.e. S1);
a second input port (i.e. S2);

a second output port (i.e. A2);
a third output port (i.e. A3);
wherein the first output port is coupled to at least a first of the radiating elements, the second output port is coupled to at least a second of the radiating elements, and the third output port is coupled to at least a third of the radiating elements (Fig 8).
Although Wastberg disclose the use of directional couplers (Fig 15 above; col 5, lines 53-65); however, Wastberg does not explicitly disclose the hybrid couplers as claimed.  Since couplers are well known in the antenna arrangement art, such utilization of the particular couplers is an obvious matter of design choice because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to employ such hybrid couplers as claimed in place of the couplers of Wastberg for antenna arrangement and beamforming, depending on the user’s preference to design an antenna with beamforming for his/her intended use.
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claims 2-9, Wastberg does not explicitly disclose the further features of the dual beam as claimed.  It would have been an obvious matter of design choice to include a desired / specific arrangement of the dual beam antenna, since Applicant has not disclosed that desired switch arrangement as claimed solves any stated problem.  It appears that the invention 

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 10-20 are allowed.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,038,621 discloses an improved antenna arrangement is distinguished by the following features: at least two antenna element systems are provided and each has at least one antenna element, which are arranged offset with respect to one another, at least in the horizontal direction, the at least two antenna element systems transmit and receive at least in one common polarization plane, a network is provided, via which the at least two antenna element systems can be supplied with a signal with an intensity or amplitude which can be set differently or which can be adjusted relative to one another and preferably with a different phase angle.

US 2020/0313294 discloses a Butler matrix circuit including: four processing-circuit-side terminals; four antenna-side terminals; a first 90° hybrid coupler coupled to a first processing-circuit-side terminal and a second processing-circuit-side terminal; a second 90° hybrid coupler coupled to a third processing-circuit-side terminal and a fourth processing-circuit-side terminal; a third 90° hybrid coupler coupled to a first antenna-side terminal and a third antenna-side terminal; a fourth 90° hybrid coupler coupled to a second antenna-side terminal and a fourth antenna-side terminal; a first 90° delay circuit provided between the first 90° hybrid coupler and the third 90° hybrid coupler; and a second 90° delay circuit provided between the first 90° hybrid coupler and the fourth 90° hybrid coupler.
US 2020/0295799 discloses a beam forming network system includes a first beam forming network having first and second ports, in which each of the first ports is operatively coupled to an antenna element; and a second beam forming network including third and fourth ports, in which each of the third ports is operatively coupled to one of the second ports using at 
US 2015/0333884 discloses two-dimensional beam forming using a two dimensional antenna array.  The beam forming comprises alternatingly transmitting a first set of reference signals for channel state information using a two-dimensional antenna array as a first essentially linear array and as a second essentially linear array substantially perpendicular to the first linear array, respectively.  When used as the first linear array one reference signal of the first set per virtual antenna port in said first linear array is transmitted.  When used as the second linear array one reference signal of the first set per virtual antenna port in the second linear array is transmitted.
US 2009/0096702 discloses a low loss beam forming method and antenna structure.  The method and structure may preferably be used in forming two narrow beams within a cellular sector.  This method allows an increase in the overall network capacity by using a three-column non-planar array and a compact, low-cost, low-loss 3-to-2 Beam-Forming Network (BFN).  This structure produces two symmetrical beams with respect to the azimuth boresight. Radiation patterns of the two beams are designed to cover the entire azimuth coverage angle of a cellular sector with minimum beam-split loss and cross-over losses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646